Citation Nr: 0600593	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-21 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from August 1969 to 
April 1971.

This appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to an increased 
rating for PTSD, then rated 50 percent disabling.  The 
veteran appealed to the Board of Veterans' Appeals (Board) 
for favorable resolution.

In a February 2002 decision, the Board denied an increased 
rating.  In a July 2002 Order, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board 
decision and remanded the case for readjudication.  In 
November 2003, the Board remanded the case to the Appeals 
Management Center (AMC) for further development.  In March 
2005, the AMC assigned a 70 percent schedular rating and a 
total disability rating for compensation purposes based on 
individual unemployability, both effective from July 13, 
1995.

Inasmuch as a higher schedular evaluation is potentially 
available, and as the issue of an increased rating was 
already in appellate status at the time of the March 2005 
rating action, the Board will consider entitlement to a 100 
percent schedular rating for PTSD.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In October 2001, the veteran testified before a Veterans Law 
Judge who is no longer employed at the Board.  In October 
2005, the Board offered the veteran another hearing, but he 
did not respond to the offer. 

In March 2004, the veteran asserted that he contracted AIDS 
due to service-connected PTSD.  This is referred to the RO 
for appropriate action.  




FINDING OF FACT

The veteran's PTSD is manifested by total occupational and 
social impairment due to gross impairment in thought 
processes, persistent danger of hurting himself, intermittent 
inability to perform activities of daily living, and grossly 
inappropriate behavior.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.125, 4.126, 4.130 Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  





Background

The Board granted service connection for PTSD in March 1998.  
In a May 1998 rating decision, the RO assigned an initial 
PTSD rating of 10 percent effective from July 13, 1995.  The 
decision was based on VA examinations reflecting Global 
Assessment of Functioning (GAF) scores of 31 to 40 [according 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, a score of 31 to 40 
is indicative of impairment in reality testing or major 
impairment in work, judgment, thinking, or mood, i.e., a 
depressed man avoids friends, neglects family, and is unable 
to work.  See 38 C.F.R. § 4.125 (2005).  

The veteran appealed the 10 percent rating.  In January 1999, 
the RO continued a 10 percent rating for that portion of the 
appeal period prior to September 23, 1998, but assigned a 50 
percent schedular rating effective from September 23, 1998.  
The veteran continued his appeal for higher initial ratings 
for the entire period.  

In an April 1999 decision, the Board denied a schedular 
rating higher than 10 percent for that portion of the appeal 
period prior to September 23, 1998, and denied a schedular 
rating higher than 50 percent effective on September 23, 
1998.  The veteran did not appeal that decision to the Court.  

In March 2000, the veteran requested an increased rating.  He 
submitted a March 2000 VA mental health progress note that 
contains a GAF score of 40 due to chronic, severe PTSD.  He 
expressed no suicidal/homicidal ideation.  

According to a May 2000 VA PTSD compensation examination 
report, the veteran reported that he stayed completely 
isolated.  He reported hypervigilance, exaggerated startle 
response, and rage.  The psychiatrist noted suicide attempts 
by wrist slashing and drug overdose.  The veteran still had 
current suicidal ideation although he denied homicidal 
ideation.  The psychiatrist felt that the veteran could 
maintain "minimum" personal hygiene.  Short-term memory, 
concentration, and judgment were each severely impaired.  
Anxiety and depression were present.  He had chronic sleep 
impairment.  He struggled frequently with severe PTSD 
symptoms with no remission in the previous 12 months.  The 
primary Axis I diagnosis was chronic, severe PTSD.  

The psychiatrist assigned a GAF score of 45 [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, a score of 41 to 50 is indicative 
of serious symptoms, or serious difficulty in social, 
occupational, or school functioning, i.e., no friends, unable 
to keep a job.  See 38 C.F.R. § 4.125 (2005)].  The 
psychiatrist felt that PTSD caused severe social and 
occupational impairment.  The veteran could not establish and 
maintain effective working relationships, nor could he 
tolerate stressful circumstances.  

In his October 2000 substantive appeal, the veteran reported 
that he was mentally unable to work.  In November 2000, his 
former spouse reported that the veteran had not been a good 
husband or father.  

In January 2001, the veteran reported that he had not worked 
since 1995 and that he currently took Xanax(r), Valium(r), 
chlorazepate, and lots of Prozac(r).  In March 2001, he again 
reported these things and listed his treating VA physicians.  

In October 2001, the veteran testified at a video conference 
hearing that he had tried to commit suicide, that he had no 
friends, that he was on various medications for PTSD, that he 
formerly repaired heavy equipment but currently could not 
work because of PTSD.  The veteran further noted that he 
received Social Security Administration (SSA) disability 
benefits because of PTSD, and that he received his PTSD 
treatment at Birmingham VA Medical Center.  He also testified 
that he took care of his brother.  

At the hearing, the veteran's representative noted that 
additional argument was stated in a VA Form 646 filed in 
October 2001.  This form is not of record.  

In February 2002, the Board denied the claim for an increased 
rating for PTSD; however in an Order dated July 30, 2002, the 
Court vacated and remanded the Board decision pursuant to a 
Joint Motion for Remand.

In the Joint Motion for Remand, the parties agreed that the 
Board's analysis of the increased rating issue was deficient 
in the following ways: (1) the Board had indicated that 
unemployability was caused by disabilities other than PTSD 
but did not provide adequate explanation; (2) the Board 
determined that the GAF scores did not indicate severe PTSD 
without adequate explanation; and, (3) the Board had 
dismissed consideration of an extraschedular rating without 
explaining why.  The veteran was invited to submit additional 
evidence and argument during the remand period.

Since the remand, the veteran underwent additional VA PTSD 
treatment and examination.  SSA records were obtained.  

VA records received in October 2002, include a June 2001 VA 
outpatient treatment report that contains a GAF score of 45.  
That report contains an Axis I diagnosis of chronic PTSD and 
secondary Axis I diagnoses of co-morbid generalized anxiety 
disorder and co-morbid chronic depressive disorder.  A May 
2002 VA outpatient treatment report reflects a GAF score of 
50.  A February 2003 VA report notes a GAF score of 45, and 
an assessment of PTSD and questionable bipolar disorder

The veteran underwent a VA PTSD compensation and pension 
examination in May 2003.  The psychiatrist noted previous 
suicide attempts.  The veteran reported depression, anxiety, 
and panic attacks.  The Axis I diagnosis was chronic PTSD; no 
other Axis I diagnosis was offered.  The psychiatrist also 
determined that no Axis II diagnosis was appropriate, 
although, "some character pathology is seen."  The Axis IV 
primary diagnosis was, "stress related to exposure to combat 
in Vietnam War."  The psychiatrist assigned a GAF score of 
50.  The psychiatrist also reported that the veteran's mental 
status was 20 percent related to PTSD. 

In or around June 2003, the Board received SSA records.  
Among these is a July 1991 SSA decision that reflects that 
the veteran first became disabled from working on December 
30, 1990, due to a primary diagnosis of human 
immunodeficiency virus disease and a secondary diagnosis of 
dermatitis.

In November 2003, the Board remanded the case for issuance of 
a supplemental statement of the case (SSOC).  

A February 2004 VA psychiatry clinic report contains an Axis 
I primary diagnosis of anxiety disorder not otherwise 
specified (NOS), rule-out atypical depression.  The secondary 
diagnosis is history of PTSD.  A GAF score of 45 was 
assigned. 

In March 2004, the veteran reported continued symptoms of 
severe anxiety, panic attacks, depression, rage, illusions, 
terrible dreams, sleep troubles, suicide attempts.

A May 2004 VA psychiatry clinic report contains similar 
findings and a GAF score of 50.  

In September 2004, the AMC received private medical reports 
from Cooper Green Hospital.  These reflect a suicide attempt 
in 1993, a personality disorder, and treatment for a severe 
orthopedic disability.  

In April 2005, the AMC granted a 70 percent schedular rating 
for PTSD and assigned an effective date of July 13, 1995, for 
that rating.  The AMC also granted a total disability rating 
for compensation purposes based on individual 
unemployability, effective from July 13, 1995.  The AMC then 
issued an SSOC discussing entitlement to an increased 
schedular rating dating back to July 13, 1995.

Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability during the examination.  38 C.F.R. 
§ 4.126(a) (2005).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2005).

The veteran's PTSD has been rated 70 percent disabling under 
Diagnostic Code 9411 for the entire appeal period.  Thus, the 
question before the Board is whether the criteria for a 100 
percent rating are more nearly approximated.  Under the 
rating criteria for PTSD, a 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance in the application of the 
psychiatric rating criteria.  The Court held that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court 
stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

The veteran's "severe" PTSD is manifested by total 
occupational and social impairment due to gross impairment in 
thought processes (severely impaired short-term memory, 
concentration, and judgment, and impairment in reality 
testing), persistent danger of hurting himself (suicide 
attempts), intermittent inability to perform activities of 
daily living (minimum personal hygiene) and grossly 
inappropriate behavior (isolation, hypervigilance, 
exaggerated startle response, suicidal ideation).  During the 
current appeal period, GAF scores ranging from 40 to 50 were 
assigned.  These scores represent total occupational 
impairment.  While GAF scores of 45 and 50 represent serious 
social impairment as opposed to the major social impairment 
that a GAF score of 40 connotes, it is unclear whether either 
serious or major social impairment represents total social 
impairment.  

Moreover, it is also unclear whether severe PTSD produces 
total social impairment.  Noting that the Court desired that 
the Board explain its reasoning here, the Board concludes 
that with consideration of the benefit of the doubt doctrine, 
these ambiguities should be resolved in favor of the veteran.  
The Board finds that total social impairment is shown.  

Concerning occupational impairment, in May 2003, a 
psychiatrist found PTSD to be the sole Axis I diagnosis, but 
then indicated that PTSD represented 20 percent of any 
current mental impairment.  Further, the psychiatrist noted 
only "some character pathology" on Axis II, and then found 
the Axis IV (which refers to psychosocial and environmental 
problems) diagnosis to be stress related to the Vietnam War.  
Because of these inconsistencies, the Board finds little 
persuasive value in this report and will continue to treat 
PTSD as the primary mental disorder.  Moreover, in Mittleider 
v. West, 11 Vet. App. 181 (1998), the Court held that VA 
regulations require that, unless the symptoms and/or degree 
of impairment due to a veteran's service-connected 
psychiatric disability, here PTSD, can be distinguished from 
any other diagnosed psychiatric disorders, VA must consider 
all psychiatric symptoms in the adjudication of the claim.  
The Board concludes that PTSD has resulted in total 
occupational impairment (unemployability), regardless of 
other debilitating disorders.

Comparing the PTSD symptoms with the rating criteria, the 
Board finds that the criteria for a 100 percent disability 
rating under Diagnostic Code 9411 are more nearly 
approximated.  This conclusion is reached on the basis of 
total occupational and social impairment, as opposed to 
merely a showing of some impairment, which is the stated 
threshold requirement for a 70 percent rating.  




ORDER

A 100 percent schedular rating for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


